Cash Trust Series, Inc. MUNICIPAL CASH SERIES Supplement to Prospectus dated July 31, 2009 The combined prospectus includes disclosure regarding multiple funds, one of which is Municipal Cash Series (MCS).As it relates to MCS, the prospectus discloses that MCS invests in various types of tax-exempt securities, which are fixed income securities.The prospectus disclosure regarding credit risks references “fixed income securities (including tax-exempt securities)”.The prospectus also discloses that the tax-exempt securities in which MCS principally invests are subject to Credit Enhancement Risks.However, the table of principal risks in the prospectus under “What are the Specific Risks of Investing in the Funds?” inadvertently omits an “X” under MCS to indicate in the table that the securities in which MCS invests are subject to Issuer Credit Risk and
